DETAILED ACTION

Allowable Subject Matter
Claims 1-20 allowed.
2.	The following is an examiner’s statement of reasons for allowance:  
Regarding Claim 1, the prior art teaches a computer-implemented method for forming an optimized three-dimensional model for a three-dimensional graphics image, the method comprising:
obtaining the three-dimensional graphics image, the three-dimensional graphics image represented as at least one polygon mesh having a plurality of vertices connected by edges; and
selecting one or more of the vertices to be removed by a decimation operation, the selection based on an amount of change in the polygon mesh introduced as a result of the decimation operation and, the intersection comprising a line of contact between the face of the first polygon and the face of the second polygon..
When considering claim 1 as a whole, however, the prior art does not teach the limitation of wherein the amount of change is computed using information about an intersection where a face of a first polygon and extends through a face of a second polygon of the polygon mesh such that the first polygon passes through the second polygon. Therefore, in the context of claim 1 as a whole is allowable. 
Furthermore, when considering the amended independent claims 13 and 20 as a whole, respectively, the independent claims are allowable on substantially same .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Samantha (Yuehan) Wang/Primary Examiner, Art Unit 2611